Citation Nr: 0734755	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1983.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in July 1999.  A transcript of 
that hearing is associated with the claims folders.

The Board issued a decision in December 2002 that denied 
increased ratings for the veteran's service-connected knee 
disabilities.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the case 
to the Board for action consistent with the joint motion of 
the parties.

When the case was most recently before the Board in September 
2006, the Board remanded the case for further development.  


REMAND

Pursuant to the Board's September 2006 remand, the veteran 
was accorded a VA examination in March 2007 to determine the 
current degree of severity of his bilateral knee disability.  
According to the veteran's attorney, the veteran underwent 
total knee replacement in September 2007.  The veteran's 
attorney has requested the Board to remand the case for 
further development in light of the veteran's total knee 
replacement surgery.  The Board agrees that further 
development is in order in light of this surgery.  In this 
regard, the Board notes that the records pertaining to the 
surgery have not been obtained.  In addition, under the 
applicable criteria, a 100 percent rating is warranted for 
one year following the implantation of a prosthetic knee.  

The Board also notes that the report of the March 2007 
examination notes that the veteran was found to have pain 
throughout the range of flexion in both knees, but the 
examiner did not provide an assessment of the degree of 
severity of the pain.  In addition, it is not clear from the 
examination report whether the veteran has lateral 
instability or subluxation of his left knee.  Therefore, the 
Board has not found the report of this examination to be 
adequate for rating purposes.  Accordingly, the veteran 
should be afforded another VA examination.

Lastly, the Board remains cognizant of the veteran's 
difficulty in arranging transportation and the distance that 
he will have to travel to the Salt Lake City VAMC.  
Accordingly, the veteran should be afforded at least 30 days 
advance notice of the examination.  The RO should also 
provide the veteran with written notification of the 
provisions of 38 C.F.R. § 3.655 concerning the consequences 
of his failure to report, without good cause, for a scheduled 
VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation his knee disabilities during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of all pertinent VA 
medical records for the period since 
August 2006, to include records 
pertaining to the total knee replacement 
surgery in September 2007.

4.  Then, the veteran should be afforded 
a VA examination of each of his knees by 
a physician or physicians with 
appropriate expertise.  The knee 
disability for which knee replacement 
surgery has been performed should be 
examined after the one-year convalescent 
period.

The veteran should be afforded at least 
30 days advance written notice of the 
examination(s).  Also, the veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.655, concerning the consequences of 
his failure to report for an examination 
without good cause.  If the veteran fails 
to report for an examination, a copy of 
the notice must be associated with the 
claims folders.

The claims files must be made available 
to and be reviewed by the examiner(s).  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing for each knee, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of either 
knee.  The examiner should also determine 
if either knee locks and if so the 
frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
or either knee should also be described 
by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

An opinion concerning the impact of each 
knee disability on the veteran's ability 
to work should also be provided.

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the claims for increased 
ratings for the veteran's service- 
connected right and left knee 
disabilities.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



